Case 4:19-cv-01479 Document 17 Filed on 10/30/20 in TXSD Page 1 of 6
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               October 30, 2020
                                                                              David J. Bradley, Clerk

                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

        ALL-TEX STAFFING &   § CIVIL ACTION NO.
        PERSONNEL INC,       § 4:19-cv-01479
                  Appellant, §
                             §
             vs.             § JUDGE CHARLES ESKRIDGE
                             §
        SARAH ROMO-TORRES, §
        SYLVIA ROMO, and     §
        MOMENTUM             §
        STAFFING SOLUTIONS §
        LLC,                 §
                  Appellees. §

                  MEMORANDUM AND OPINION
       AFFIRMING THE JUDGMENT OF THE BANKRUPTCY COURT

           Appellant All-Tex Staffing and Personnel Inc appeals from
       the denial of its Rule 60(b)(3) motion to set aside an order
       approving a settlement concluded during its bankruptcy
       proceeding.
           The memorandum and opinion by the bankruptcy court
       found that the motion by All-Tex was untimely under Rule 60(c)
       of the Federal Rules of Civil Procedure. Dkt 4-2 at 74–80. Its
       judgment is affirmed on that basis.
                1. Background
           All-Tex is an employment-staffing business. It previously
       employed Appellee Sarah Romo-Torres. It terminated her on
       suspicion that she was diverting clients to Appellee Momentum
       Staffing Solutions, LLC. Appellee Sylvia Romo is the mother of
       Romo-Torres. Romo also owns Momentum. Dkt 4 at 69–70, 291,
       387, 443–44; Dkt 4-1 at 622.
           All-Tex filed suit against Appellees in November 2016 in the
       281st Judicial District of Harris County, Texas. It brought claims
Case 4:19-cv-01479 Document 17 Filed on 10/30/20 in TXSD Page 2 of 6




       for breach of fiduciary duty, breach of contract, tortious
       interference with contract and business relationships, and
       misappropriation of intellectual property. All-Tex filed for
       bankruptcy protection under Chapter 11 in February of 2017. It
       then removed the instant dispute to the bankruptcy court as an
       adversarial proceeding. Dkt 4 at 1, 4, 65–83.
             The bankruptcy court held hearings in April and May of 2017
       on Appellees’ motion for a temporary restraining order. Romo-
       Torres initially testified that she never sent clients to or otherwise
       had any dealings with Momentum, which she said was operated
       only by her mother. Romo-Torres on a later day recanted that
       testimony. She admitted to receiving money from Romo, to
       referring clients to Momentum, and to assisting with its business.
       But she continued to deny being employed by Momentum while
       still working for All-Tex. Dkt 4-2 at 222–23.
             The parties filed a notice of settlement of the adversary
       proceeding in December 2017. This included agreement by
       Appellees to pay All-Tex a total of $200,000 in sixty monthly
       installments. All-Tex moved to dismiss its bankruptcy proceeding
       and all related disputes in April 2018. The bankruptcy court
       granted the motion in May 2018. Dkt 4-2 at 228–30.
             All-Tex moved in November 2018 pursuant to Rule 60(b)(3)
       to set aside the order approving the settlement. The bankruptcy
       court held an evidentiary hearing on the motion and considered
       post-hearing briefs. All-Tex argued among other things that it
       was highly influential to its bargaining position that Romo-Torres
       testified that she didn’t work at Momentum while employed by
       All-Tex. Id at 231–32; Dkt 8 at 14.
             It is pertinent in this regard that Romo-Torres has a LinkedIn
       profile. It is undisputed that All-Tex reviewed her profile in early
       April 2018. The bankruptcy court found that the profile
       represented that Romo-Torres was the president and chief
       executive officer of Momentum and that she had held these roles
       since May 2016. Dkt 4-2 at 188. It did so in part because the
       owner and president of All-Tex testified that he also learned in
       April 2018 that Romo-Torres’ employment with All-Tex and
       Momentum overlapped. See id at 188–94.



                                         2
Case 4:19-cv-01479 Document 17 Filed on 10/30/20 in TXSD Page 3 of 6




            The bankruptcy court denied the Rule 60(b)(3) motion for
       three reasons. It first found that the motion was untimely. It also
       found that the motion was barred by principles of judicial
       estoppel. And it finally found that All-Tex failed to meet the
       requisite clear and convincing evidentiary burden.
            All-Tex appeals the order. Id at 261. It contests among other
       things the factual finding by the bankruptcy court regarding the
       content of the LinkedIn profile as of April 2018.
                 2. Legal Standard
            Rule 60(b) of the Federal Rules of Civil Procedure allows a
       party to seek relief “from a final judgment, order, or proceeding”
       for certain enumerated reasons. Rule 60(b)(3) relates to an
       opposing party’s fraud, misrepresentation, or misconduct. This
       requires the movant to establish by clear and convincing evidence
       not only that the adverse party engaged in fraud or other
       misconduct, but also that this misconduct prevented the movant
       from fully and fairly presenting its case. Hesling v CSX
       Transportation, Inc, 396 F3d 632, 641 (5th Cir 2005) (citations
       omitted). A party may challenge a settlement agreement through
       a Rule 60(b) motion. California Dive International, Inc v Schmidt, 639
       F Appx 214, 216 (5th Cir 2016) (per curiam).
            Rule 60(c)(1) requires a Rule 60(b) motion to be brought in
       a timely fashion. If there is delay, the determination whether to
       excuse it “is at bottom an equitable [consideration], taking
       account of all the relevant circumstances surrounding the party’s
       omission.” In re Osborne, 379 F3d 277, 284 (5th Cir 2004), quoting
       Pioneer Investment Services Co v Brunswick Associates LP, 507 US 380,
       385 (1993); see also Charles Alan Wright & Arthur R. Miller,
       Federal Practice and Procedure § 2866 (3d ed 2012).
            The decision to grant a Rule 60(b) motion is “within the
       sound discretion of the trial court.” Diaz v Methodist Hospital, 46
       F3d 492, 496 (5th Cir 1995), citing Montgomery v Hall, 592 F2d
       278, 279 (5th Cir 1979). A reviewing court on appeal shouldn’t
       overturn the decision of the bankruptcy court absent an abuse of
       discretion. Diaz, 46 F3d at 496, citing Johnson v Offshore Exploration,
       Inc, 845 F2d 1347, 1359 (5th Cir), cert denied, 448 US 968 (1988).
       This standard is “highly deferential.” First RepublicBank Fort Worth
       v Norglass, Inc, 958 F2d 117, 119 (5th Cir 1992). A bankruptcy


                                         3
Case 4:19-cv-01479 Document 17 Filed on 10/30/20 in TXSD Page 4 of 6




       court abuses its discretion when it applies an improper legal
       standard or bases its decision on clearly erroneous findings of
       fact. In re Crager, 691 F3d 671, 675 (5th Cir 2012).
                 3. Analysis
            The bankruptcy court denied the motion to dismiss by All-
       Tex on three independent grounds—that it was untimely, that it
       was also barred by judicial estoppel, and that it failed on the
       merits. All-Tex attacks each as an abuse of discretion. To the
       contrary, the bankruptcy court was well within its discretion to
       find the motion untimely. The other two grounds thus needn’t
       be addressed.
            The pertinent inquiry is whether the bankruptcy court
       abused its discretion by deeming the at-issue motion untimely.
       Rule 60(c)(1) states, “A motion under Rule 60(b) must be made
       within a reasonable time—and for reasons (1), (2), and (3) no
       more than a year after the entry of the judgment or order or the
       date of the proceeding.” All-Tex did make its motion under Rule
       60(b)(3) within one year of the ruling. The question, then, is
       whether the motion was still brought within a reasonable time.
            Whether an interval constitutes a reasonable time depends
       upon the following considerations:
                 o First, the interests in finality;
                 o Second, the reason for delay;
                 o Third, the practical ability of the litigant to learn
                      earlier of the grounds relied on; and
                 o Fourth, prejudice to others.
       Legion Insurance Co v Mega Interests Inc, 78 F Appx 945, 946 (5th Cir
       2003) (per curiam), quoting Travelers Insurance Co v Lijeberg
       Enterprises, Inc, 38 F3d 1404, 1410 (5th Cir 1994). All-Tex directly
       challenges only the analysis by the bankruptcy court on the
       second factor. See Dkt 8 at 24–29.
            Analysis of the reason for delay seeks to determine if there is
       “any compelling reason” explaining the delay in seeking relief
       under Rule 60. Shoemaker v Estis Well Service, LLC, 122 F Supp 3d
       493, 516 (ED La 2015). The Fifth Circuit holds that “the
       timeliness of the motion is measured as of the point in time when
       the moving party has grounds to make such a motion, regardless


                                        4
Case 4:19-cv-01479 Document 17 Filed on 10/30/20 in TXSD Page 5 of 6




       of the time that has elapsed since the entry of judgment.” In re
       Edwards, 865 F3d 197, 208 (5th Cir 2017), quoting First
       RepublicBank, 958 F2d at 120.
            The bankruptcy court determined the period of delay to have
       begun in April 2018, being the time All-Tex obtained and
       reviewed the LinkedIn profile of Romo-Torres. All-Tex filed its
       Rule 60 motion in November 2018. The bankruptcy court thus
       measured the delay to be eight months.
            All-Tex attacks this finding of fact. It argues that it allegedly
       didn’t learn of Romo-Torres’ overlapping employment until July
       2018. Dkt 8 at 24–25. It offered as evidence a printout of the
       LinkedIn page purporting to show a profile updated as of July
       2018. Dkt 4-2 at 174–75. It argued that the page didn’t show any
       overlap in employment prior to that. Dkt 8 at 24–25. It also
       offered testimony from its owner and president. See Dkt 4-2 at
       188–91 (summary of testimony by the bankruptcy court). All-Tex
       argued this was sufficient to start the clock running in July 2018,
       reducing the delay to five months.
            The bankruptcy court considered the printout, the testimony
       of All-Tex’s owner and president, and the rest of the record. It
       expressly discredited this factual contention:
                 The Court finds it disingenuous that the
                 Debtor’s [All-Tex’s] Post-Hearing Brief asserts
                 that the Debtor did not discover until July of
                 2018 that Romo-Torres’ LinkedIn profile
                 represented that she had been president of
                 Momentum since May of 2016, when Patterson
                 [the owner and president] himself testified . . .
                 that he first learned of this information in early
                 April of 2018.
       Dkt 4-2 at 189 n 17; see generally id at 188–94.
            This evidentiary finding isn’t clearly erroneous. Indeed, the
       resolution of conflicting information—with the attendant
       determination which to find credible—is a fundamental
       prerogative of the trial court. The bankruptcy court weighed the
       credibility of witnesses and evidence by All-Tex. It then
       determined that All-Tex knew about Romo-Torres’ employment
       at Momentum (and by extension, her alleged perjury) since April


                                         5
Case 4:19-cv-01479 Document 17 Filed on 10/30/20 in TXSD Page 6 of 6




       2018. Dkt 4-2 at 202. And it then found that All-Tex failed to
       provide any good reason for its eight-month delay in bringing its
       Rule 60(b)(3) motion. Id at 204.
            It bears mention that the bankruptcy court substantiated that
       many courts have denied Rule 60(b) motions where the movant
       failed to adequately explain a delay. Dkt 4-2 at 201–02; see also
       Krishnan v JPMorgan Chase Bank, NA, 2018 WL 7138385, *3 (ED
       Tex); Limon v Double Eagle Marine, LLC, 771 F Supp 2d 672, 677–
       80 (SD Tex 2011). When doing so, it cited numerous opinions
       that would establish unreasonable delay even if the point of
       measurement were from July 2018. These included examples of
       refusals to grant relief on intervals of three to four months down
       to as low as ten weeks. For example, see Dkt 4-2 at 201, citing
       McLawhorn v John W Daniel & Co, 924 F2d 535, 538 (4th Cir 1991);
       Federal Lank Bank of St Louis v Cupples Brothers, 889 F2d 764, 768
       (8th Cir 1989). The ruling of the bankruptcy court would plainly
       have been no different if measured from the latter date, which
       ruling itself wouldn’t have been clearly erroneous.
                 4. Conclusion
            A reviewing court is to be “highly deferential” to a trial
       court’s decision that a Rule 60 motion is untimely. First
       RepublicBank, 958 F2d at 119.
            The bankruptcy court was well within its discretion to
       conclude that an unexplained eight-month delay weighed in favor
       of denying the motion as untimely. And it was certainly entitled
       on the record before it to disbelieve All-Tex’s factual contention
       that its delay was shorter.
            The judgment of the bankruptcy court is AFFIRMED.
            SO ORDERED.

           Signed on October 30, 2020, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge



                                       6
